Title: James Monroe to Thomas Jefferson, 8 February 1819
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Washington Feby. 8th 1819
          
          I was much gratified by your late letter to find that you had recover’d your health, which has since been confirm’d by Edward Coles.
          The view which you take of the late proceedings in Florida, affords me great pleasure, being that  which we had formd, on the same evidence, and acted, in the measures connected with them. On receiving Gnl Jackson’s report, our attention was directed principally to three great objects, first, to secure the constitution from any breach, second, to deprive Spain & the allies  of  just cause of war, & third, to improve the occurrence to the best advantage of the country. By restoring the posts, the two first objects were accomplishd, and there seemed to be little difficulty, in deciding on whom, in strict justice, the censure ought to fall, the spanish authorities or General Jackson, and as little as to the effect of the one, or the other course, on the public interest. Had General Jackson been order’d brought to trial for transsending his orders, I have no doubt that the interior of the country, would have been much agitated, if not convulsed by appeals to sectional interests, by charges of subserviency to the views of Ferdinand, of hostility to the cause of the Colonies & the like, nor have I any doubt that Spain deriving confidence & courage, from these divisions, would have found new cause to persevere in her procrastinating & equivocating policy. With respect to General Jacksons conduct, I considerd it, as a question of merit or demerit in him, and seing sufficient justification of him in the injuries receiv’d from the criminal aggressors in Florida, & nothing to palliate their conduct, in any claim of Spain on  us, there seemed to be no reason for censuring him, & much for giving just weight, & turning to the best account, all the circumstances, which operated against them and her. If a General, in executing orders, in a campaign, against an enemy, should not make just discriminations, in all instances, between the immediate objects of the war & others, I do not consider him as committing a breach of the constitution. If the government sets the affair right, in other respects, there is  no breach, although he be not punished.
          There is cause to hope that we shall adjust the affair with Spain in a week or 10. days, tho’ there is always cause to suspect appearances, in those with whom we have to treat. If a treaty is form’d the cession of Florida will be provided for, & in other respects the conditions will essentially correspond, with what you have seen in the documents, of which I will send you a complete copy soon, I mean of those of recent date.
          your suggestion respecting the publication of certain documents in the Leyden gazette, and the absurd practice of giving to the President a title will be attended to.
          
            with respect & sincere regard your friend
            James Monroe
          
        